NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 2 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

SANTOS MAYRA BERRIOS-                           No.    15-70701
RODRIGUEZ, AKA Mayra Berrillo-
Rodriguez, AKA Mayra Berrios-Rodriguez;         Agency Nos.       A088-346-422
ELVIN AYALA-AYALA,                                                A088-346-423

                Petitioners,
                                                MEMORANDUM*
 v.

MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted June 30, 2021**


Before: GRABER, FRIEDLAND, and BENNETT, Circuit Judges.

      Santos Mayra Berrios-Rodriguez and Elvin Ayala-Ayala, natives and

citizens of El Salvador, petition for review of the Board of Immigration Appeals’



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“BIA”) order dismissing their appeal from an immigration judge’s (“IJ”) decision

denying Berrios-Rodriguez’s application for asylum, withholding of removal, and

protection under the Convention Against Torture (“CAT”).

      Our jurisdiction is governed by 8 U.S.C. § 1252. We review de novo

questions of law, Cerezo v. Mukasey, 512 F.3d 1163, 1166 (9th Cir. 2008), except

to the extent that deference is owed to the BIA’s interpretation of the governing

statutes and regulations, Simeonov v. Ashcroft, 371 F.3d 532, 535 (9th Cir. 2004).

We review for substantial evidence the agency’s factual findings. Zehatye v.

Gonzales, 453 F.3d 1182, 1184-85 (9th Cir. 2006). We dismiss in part and deny in

part the petition for review.

      Ayala-Ayala is a derivative asylum applicant based on his marriage to

Berrios-Rodriguez. He submitted an independent application on his own behalf

but did not appeal the IJ’s denial of that application to the BIA. Also, as the BIA

observed, Petitioners did not meaningfully challenge the IJ’s denials of

withholding of removal or CAT protection before the BIA. We lack jurisdiction to

consider those issues. Barron v. Ashcroft, 358 F.3d 674, 677-78 (9th Cir. 2004).

      Substantial evidence supports the agency’s conclusion that the harm inflicted

on Berrios-Rodriguez by her ex-boyfriend did not rise to the level of persecution.

See Gu v. Gonzales, 454 F.3d 1014, 1019 (9th Cir. 2006) (“Because persecution is

an extreme concept, it does not include every sort of treatment our society regards


                                          2                                   15-70701
as offensive.” (internal quotation marks omitted)); see also Duran-Rodriguez v.

Barr, 918 F.3d 1025, 1028 (9th Cir. 2019) (“We have been most likely to find

persecution where threats are repeated, specific and combined with confrontation

or other mistreatment.” (internal quotation marks omitted)).

      The record does not support Petitioners’ contention that the agency failed to

consider evidence other than the single incident of violence that Berrios-Rodriguez

suffered. The BIA’s and the IJ’s decisions both expressly refer to that evidence.

      The temporary stay of removal remains in place until issuance of the

mandate.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                         3                                   15-70701